Per Curiam.
From Wolfersberger’s letter resulted a clear authority to dispose of his property in payment of his debts. His wife was constituted his agent to collect and pay out, not expressly but substantially; and had a general authority to act in the settlement of his affairs as effectively as he could have acted himself. Had the judge charged on the subject, he must have ruled the law in favour of the defendant in error. As to the burthen of proof in respect to the validity of the.debts paid by her, there could not be a doubt on the state of the proof. The presumption, which is ever ready to arise in favour of innocence, requires that fraud, to be believed, be first proved, If the wife colluded with any one in the guise of a creditor, it was the business of him who asserted it, to show'it; and having failed to do so, the presumption is, that the transaction was fair.
Judgment in each case affirmed.